United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4087
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Juvenile D. T.,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                            Submitted: November 8, 2000
                                Filed: November 14, 2000
                                    ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       At the age of 15, Juvenile D.T. committed the crime of assault resulting in
serious bodily injury, in violation of 18 U.S.C. § 113(a)(6); the presentence report
calculated that, if he were sentenced as an adult, his Guidelines imprisonment range
would be 30-37 months. D.T. was placed on probation until the age of 21, with a
condition that he be committed to community corrections placement at a youth center
for 27 months. Because of subsequent criminal behavior, D.T. spent 10 more months
in a juvenile center. D.T. was arrested again in July 1999, and the probation officer
petitioned for revocation. After D.T. admitted the charged violations, the district court1
revoked his probation and sentenced him to imprisonment until the age of 21
(approximately 18 months from the date of sentencing). D.T. appeals, arguing that the
district court departed upward from the recommended 3-to-9-month imprisonment
range, see U.S.S.G. § 7B1.4(a); his sentence was longer than that which a similarly
situated adult would have received upon revocation of probation; and the district court
should not have imposed a prison term which, combined with the time he had served
in juvenile corrections centers, exceeded the prison term that originally could have been
imposed.

        When revoking a juvenile defendant’s sentence of probation, district courts have
authority to resentence the juvenile to a term of imprisonment, but the term may not
exceed the maximum term a similarly situated adult convicted of the same offense
could receive under the Guidelines. See 18 U.S.C. §§ 3565(a)(2), 5037(a); United
States v. R.L.C., 503 U.S. 291, 306-07 (1992). We conclude the district court did not
err in sentencing D.T. to 18 months imprisonment, as the court could have imposed this
sentence on an adult. See United States v. Iversen, 90 F.3d 1340, 1345 (8th Cir. 1996)
(district court not limited by adult defendant’s prior detention when revoking probation
and resentencing defendant to imprisonment); United States v. Shaw, 180 F.3d 920,
922 (8th Cir. 1999) (per curiam) (departure analysis does not apply to sentences in
excess of Chapter 7 advisory recommendations, as Guidelines policy statements are not
binding on district courts). Accordingly, we affirm.




      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-